Hill, J.
1. “The defendant in a mandamus suit can not bring a bill of exceptions directly to this court merely for the purpose of reviewing a judgment overruling a demurrer to the petition; but in such case he should preserve his exceptions and come to this court only after a final judgment against him, and in the bill of exceptions then brought he should assign error upon the final judgment. In the present case the bill of exceptions was defective as containing no exception to the judgment granting the mandamus absolute.” Bridges v. Poole, 176 Ga. 500 (168 S. E. 577), and cit.
2. The only exception in the present case is to the overruling of a demurrer to the petition for mandamus. This, as ruled in the above cited case, is not such a final judgment as is the basis for a direct bill of exceptions in a mandamus case.

Writ of error dismissed.


All the Justices conour.